          Case 1:20-cv-03325-AT Document 7-2 Filed 04/30/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 Andrew Yang et. al., individually and on        ECF CASE
 behalf of all others similarly situated,
                                                 CIVIL ACTION:
                           Plaintiffs,

        v.

 New York State Board of Elections,

                          Defendant.




                          AFFIDAVIT OF JONATHAN HERZOG


Jonathan Herzog, under the pains and penalties of perjury, states as follows:


   1. I am the plaintiff, individually and on behalf of all others similarly situated plaintiffs
      (“Plaintiffs”), in this case. I submit this Affidavit in support of Plaintiffs’ EMERGENCY
      ORDER TO SHOW CAUSE FOR PRELIMINARY INJUNCTION AND
      TEMPORARY RESTRAINING ORDER.

   2. I am an active and registered New York State Democratic Party voter. I am currently on
      the ballot for the June 23, 2020 Democratic Congressional Primary to represent New
      York’s 10th Congressional District in the United States House of Representatives.

   3. I currently reside in New York County, New York.

   4. I support Andrew Yang for the office of President of the United States. I also intended to
      be a candidate for Delegate to the Democratic National Convention and was expecting
      my name to appear on the April 28, 2020 ballot where I intended to vote for Yang and
      myself, which I understood was delayed until June 23, 2020 because of the Covid-19
      pandemic to coincide with other federal and state elections.

   5. In January and February 2020, I collected countless signatures and expended great energy
      and costs so that Yang and myself could be on the ballot. Specifically, I collected around
      267 delegate petition signatures for myself and about 300 for Mr. Yang so that we could
      appear on the ballot. Such signatures were duly filed under the NY Election Law.
      Case 1:20-cv-03325-AT Document 7-2 Filed 04/30/20 Page 2 of 2




6. On April 27, the New York Board of Elections Commissioners voted unanimously to
   permanently cancel the New York 2020 Democratic Presidential primary.

7. It is my belief that this action by NYS BOE violates my rights, both as a candidate and a
   voter, under the Constitution of the State of New York, the New York Election Law and
   the Constitution of the United States in that I met all the requirements and then some to
   be a candidate under the New York Election Law.

8. It is my belief that this arbitrary decision of the NY BOE disenfranchises both myself as a
   voter in the State of New York and a candidate for the office of delegate to the
   Democratic National Convention. Moreover, I am standing up for the class of more than
   six million registered Democratic Party voter in the State of New York who now, because
   of the BOE’s capricious actions, no longer have the right to exercise their right to vote in
   the 2020 Democratic Presidential Primary. Despite the seriousness of the ongoing
   pandemic and its threat to human health and safety, it is my belief that New York State
   should hold a Democratic Presidential primary alongside federal congressional elections,
   NY State Elections for Senate and Assembly and local races (as still planned for June 23,
   2020) in a manner safe for voters and election workers alike so as to not disenfranchise
   the voters in New York State.

   WHEREFORE, your affirmant respectfully requests that this Court enter a judgement
   against Defendant NYS BOE enjoining them from canceling the June 23 Democratic
   Presidential Primary and grant Plaintiffs costs and fees and such other and further relief
   as this Court deems just and proper. This Affidavit is being executed electronically.

   Dated: New York, New York
          April 27, 2020


                                                 By: ____________________
                                                 Jonathan Herzog
                                                 Candidate for Delegate to the Democratic
                                                 National    Convention     (New   York
                                                 Congressional District 10) Pledged to
                                                 Andrew Yang and NY Registered
                                                 Democratic Party Voter
